— Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 22, 2011, convicting defendant upon his plea of guilty of the crime of driving while ability impaired by drugs.
In satisfaction of a two-count indictment, defendant pleaded guilty to the crime of driving while ability impaired by drugs, as a felony. Consistent with the plea agreement, he was sentenced to six months in jail, five years of probation and a $1,000 fine.* Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, Lahtinen, Stein and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.

 Notably, defendant’s probation was subsequently revoked and he was sentenced to a term of imprisonment.